


SOUTHWESTERN ENERGY COMPANY 2013 INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AWARD AGREEMENT




SOUTHWESTERN ENERGY COMPANY, a Delaware corporation (“Southwestern”), has on
this [___] day of [_____________], [____] (the “Award Date”) granted to
[_______________] (the “Participant”) a Nonqualified Stock Option  to purchase
[______] shares of Southwestern’s Common Stock ($.01 par value) (the “Award”).
 This Award is subject to the terms of this Nonqualified Stock Option Award
Agreement (the “Agreement”) and is made pursuant to the Southwestern Energy
Company 2013 Incentive Plan (the “Plan”) which is incorporated into this
Agreement by reference. Any capitalized terms used herein that are otherwise
undefined shall have the meaning provided in the Plan.

1.

Acceptance of Terms and Conditions.  By acknowledging and accepting this Award,
you agree to be bound by the terms and conditions of this Agreement, the Plan
(including without limitation, Section 12 of the Plan), and all conditions
established by Southwestern in connection with Awards issued under the Plan, and
you further acknowledge and agree that this Award does not confer any legal or
equitable right (other than those rights constituting the Award itself) against
Southwestern or any Subsidiary (collectively, the “Company”) directly or
indirectly, or give rise to any cause of action at law or in equity against the
Company. To vest in this Award as described in this Agreement, you must accept
it. If you fail to accept the Award prior to the first Vesting Date, it will be
cancelled and forfeited.

2.

Exercise Price.  The exercise price per share of Common Stock underlying this
Award shall be $______.

3.

Expiration Date.  Any portion of this Award, whether vested or unvested, that
has not sooner expired pursuant to Section 5 or Section 6 of this Agreement
shall expire no later than the seventh (7th) anniversary of the Award Date (the
“Expiration Date”).

4.

Vesting.  Except as otherwise provided in Sections 5 and 7 of this Agreement, on
each of the dates set forth below (each a “Vesting Date”), subject to the
Participant’s continued employment with the Company, this Award will become
vested and exercisable with respect to the below-stated percentage of the total
number of shares of Common Stock underlying the Award, until 100% of the Award
has become vested and exercisable:

Percentage of Total Shares Underlying the Award

Vesting Date

[%]

[Vest Date]

[%]

[Vest Date]

[%]

[Vest Date]




5.

Termination of Employment.  

(a)

Termination for Cause.  If the Participant’s employment with the Company is
terminated by the Company for Cause, any outstanding portion of the Award,
whether vested or unvested, shall expire at the commencement of business on the
date of such termination.

(b)

Termination due to Death, Disability or Retirement.  If the Participant’s
employment with the Company is terminated as a result of the Participant’s
death, Disability, or Retirement, the Award shall become fully vested and
exercisable by the Participant or the Participant’s estate or beneficiary under
his or her will until the Expiration Date.

(c)

Termination due to Early Retirement.  If the Participant’s employment with the
Company is terminated as a result of the Participant’s Early Retirement, any
portion of the Award which is vested and exercisable as of the date of such
termination shall remain exercisable until the first anniversary of the
Participant’s date of termination of employment, and shall expire on the earlier
of such anniversary date or the Expiration Date. Any portion of the Award which
is unvested as of the date of such termination shall expire on the close of
business of the Participant’s date of termination of employment.

(d)

Other Terminations.  If the Participant’s employment with the Company is
terminated for any reason other than those specified in Section 5(a)-(c) above,
any portion of the Award that is vested and exercisable on the date of such
termination shall remain exercisable for three (3) months following the
Participant’s date of termination of employment, but not beyond the Expiration
Date. Any portion of the Award which is unvested on the date of such termination
shall expire on the close of business of the Participant’s date of termination
of employment.

6.

Subsidiaries.  Unless the Committee determines otherwise, any Awards held by a
Participant employed by an entity that is a Subsidiary will expire immediately
on the date such entity ceases to be a Subsidiary of Southwestern.

7.

Change in Control.  Upon a Change in Control, the Award shall fully vest and
become exercisable until its expiration, termination or cancellation pursuant to
the terms of the Plan, provided that no Award may be exercisable after the
Expiration Date.

8.

Exercisability.  To the extent vested and exercisable on the effective date of
exercise, the Award may be exercised in whole or in part, provided that no
partial exercise shall be for an aggregate Exercise Price of less than $1,000.
 The partial exercise of the Award shall not cause the expiration, termination
or cancellation of the remaining portion hereof.  

(a)

Method of Exercise.  This Award may be exercised by delivering notice to the
Southwestern’s principal office, to the attention of its Secretary, or as
otherwise directed, no less than one (1) business day in advance of the
effective date of the proposed exercise.  Such notice shall specify the number
of shares of Common Stock with respect to which this Award is being exercised
and the effective date of the proposed exercise and shall be signed (including
through an electronic medium) by the Participant.  

(b)

Payment of Exercise Price.  Payment of the Exercise Price in connection with the
exercise of all or a portion of this Award shall be made on the effective date
of such exercise in accordance with Section 6(c)(3) of the Plan.

9.

Limitations on Transfer.  The Award is only transferable pursuant to the terms
and conditions of Section 6(d) of the Plan.

10.

Responsibility for Taxes.  The Participant shall be solely responsible for any
applicable taxes (including, without limitation, income and excise taxes) and
penalties, and any interest that accrues thereon, which he or she incurs in
connection with the receipt, vesting, or exercise of the Award, in accordance
with Section 16 of the Plan.

11.

Conformity with the Plan. This Agreement is intended to conform in all respects
with, and is subject to, all applicable provisions of the Plan. If there is any
conflict between the terms and conditions of the Plan and this Agreement the
terms of the Plan, as interpreted by the Committee, shall govern.

12.

No Rights to Continued Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right with respect to the continuation of
the Participant’s employment by or service to the Company or interfere in any
way with the right of the Company at any time to terminate the Participant’s
employment or service or to increase or decrease the compensation of the
Participant from the rate in existence at the time of the grant of this Award.

13.

Consent to Transfer Personal Data. The Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described in
this Section 13. The Company holds certain personal information about the
Participant for the purpose of managing and administering the Plan (the “Data”).
The Company may transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. The Participant
authorizes the Company and any third parties to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of Common
Stock on the Participant’s behalf to a broker or other third party with whom the
Participant may elect to deposit any shares of Common Stock acquired or received
pursuant to the Plan.

14.

Confidentiality. The Participant agrees not to disclose the existence or terms
of the Award to any other employees of the Company or third parties with the
exception of the Participant’s accountants, attorneys, or spouse, and shall
ensure that none of them discloses such existence or terms to any other person,
except as required to comply with legal requirements.

15.

Failure to Comply; Recoupment.  

(a)

In addition to the remedies provided for in the Plan, if the Participant fails
to comply with any of the terms and conditions of the Plan or this Agreement,
unless such failure is remedied within ten (10) days after the Participant is
notified of such failure by the Committee, such failure to comply shall be
grounds for the cancellation and forfeiture of the Award, in whole or in part,
as the Committee may determine.

(b)

Notwithstanding anything herein to the contrary, the Company will be entitled to
the extent permitted or required by applicable law or Company policy as in
effect from time to time to recoup compensation of whatever kind paid by the
Company at any time to a Participant under the Plan, including any benefits the
Participant may receive in connection with the grant or exercise of the Award
pursuant to this Agreement.

16.

Rights as a Stockholder.  Except as otherwise expressly provided in this
Agreement or the Plan, the Participant shall not have any rights as a
stockholder with respect to any shares of Common Stock covered by or relating to
this Award granted pursuant to the Plan until the date (if any) of the issuance
of such shares of Common Stock or the date as of which the Company records the
Participant or his or her nominee as the owner of such shares of Common Stock,
free and clear of any restrictions or conditions pursuant to the Plan or this
Agreement, in its books and records.  

17.

Modification. This Agreement and the Plan constitute the entire agreement of the
parties with respect to the subject matter hereof.  The Committee may amend,
modify or terminate this Agreement in accordance with Section 17 of the Plan,
provided that no such amendment or modification shall adversely affect the right
of the Participant under this Agreement without the Participant’s written
consent other than as set forth in Section 17(b) of the Plan.

18.

Governing Law. All matters arising under this Agreement, including matters of
validity, construction and interpretation, shall be governed by the internal
laws of the State of Delaware, without regard to any state’s conflict of law
principles.

19.

Electronic Delivery and Acceptance.  Southwestern may, in its sole and absolute
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means and/or require the Participant to
accept this Award or any future Award by electronic means.  The Participant
hereby consents to receive such documents by electronic delivery and agrees that
acceptance of this Award and any future Award may be through an on-line or
electronic system established and maintained by Southwestern or a third party
designated by Southwestern.

20.

Severability.  Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

21.

Waiver.  The waiver by the Company with respect to your compliance with any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach of such party of
a provision of this Agreement.

22.

Participant Acknowledgment.  By accepting this Agreement, the Participant agrees
to be bound to all of the terms and conditions of this Agreement and the Plan as
the same may be amended from time to time.

IN WITNESS WHEREOF, Southwestern has caused this Agreement to be executed by its
undersigned duly authorized officer as of the ____ day of ________, 20____.










ATTEST:

SOUTHWESTERN ENERGY COMPANY




By:  

_____________________________

By:  

_______________________________




        

On this ____ day of ____________, _____, the undersigned hereby acknowledges,
accepts, and agrees to all terms and provisions of the foregoing Agreement.




______________________________________

[Employee]














 